Title: Abigail Adams to Mary Smith Cranch, 15–18 December 1788
From: Adams, Abigail
To: Cranch, Mary Smith


        
          Jamaica December 15 1788
          my dear sister
        
        I thank you for your kind Letter of Novbr 30th Decbr 2d you judg’d rightly I was almost melancholy to be a month from Home, and not to hear once from Home in all that Time, but the post is long in  comeing I am Eleven miles from York with a great Ferry between, and you are ten from Boston so that we do not always get our Letters ready for post day. I wrote you the day after I arrived here & trust you have long ago got the Letter. your Neice is very well, except weak, & very free with her mamma as I can instance to you, for having written a Letter to her pappa & seald it, she comes in & says o, mamma what is the Letter seald, why I must see it, and very cordially opens it to read. the little Boy grows finely, but I dont feel so fond of him yet as I do of william. whether it is because he was Born in our own House, or the first or the best temperd child I cannot determine.
        Dec’br 18th.
        Mrs Smith has had several of her Neighbours to visit her since I have been here they appear to be geenteel people, but all the acquaintance she has upon the Island are of the ceremonious kind. In their own Family are four young Ladies all of them agreeable sensible well behaved woman Peggy the Eldest is tall, agreeable rather than handsome, and the most particularly attentive to her manners without discovering any affectation of any Lady I have met with. Belinda the second daughter has less of person to boast of than her Elder Sister, but she has that Interesting countanance & openness of manners that Interests you at first sight, nor are you dissapointed upon a further acquaintance. her temper and disposition appear perfectly amiable accommodating and kind. I have more acquaintance with her than with either of the others. I found here when I came taking charge of mrs Smiths Family during her confinement. this she performd with much ease and tender sisterly affection. at Home their mamma has used them to the care of her Family by Turns each takes it a week at a Time. Charity is the third daughter, and if it was not for the loss of one Eye which she was deprived of at two years old I think she would be the Bel of the Family. she has been absent till last sunday ever since I came. I have seen her but once. she is more social has, Read more and appears to have the greatest turn for literature of either, she has a taste for drawing for musick &c the fine arts seem to be the objects of her attention, and as she has a most inquisitive mind she would shine with brightness if she had Books to direct her and masters to instruct her. she dresses with neatness but great simplicity rather in the Quaker stile, avoids all publick company assemblies &c but is strongly attachd to her Friends. I take from mrs Smith part of her History for as I observd before I have seen her but once Sally is the fourth daughter about 17. tall as mrs Guile a fine figure & a pretty Face unaffected and artless in her manners, modest & composed. she wants only a little more animation to render her truly Interesting she has dignity, & that you know is inconsistant with a gay, playfull, humour, this Belinda has. They are four fine women and well educated for wives as well as daughters. there are two young ones Betsy & Nancy one of ten and the other seven years old. Daughters so agreeable must have a worthy mother, and this is universally her character. Mrs Smith is a Large tall woman, not unlike mrs Gray She is about 50 years old and has been a very Handsome woman, tenderly attachd to all her children. she has I tell her been too indulgent to her sons of whom she has four, but of them an other Time. she is really a Charming woman as far as I have been able to form an acquaintance with her, and she has been here a good deal & I have visited her. we have had company several Times from Nyork and I have & many and repeated requests to go there, but my Trunk is, I know not where. I have only one morning gown & a Green Sattin which I very fortunatly had in my small Trunk or I should not have been able to have seen any body I have no shoes but the pr I wear no Bonnet, very little Linnen & only my calimanco skirt, and there are very few things of mrs smiths that I can wear, I am sadly of. we had yesterday a cold snow storm, hardly enough to cover the ground, but it has cleard up very cold, I think of my poor dear & pitty him. I long to get back to my Family, but must wait for snow as the roads are too bad to Travel without I regreet daily the distance, but mrs Smith comforts herself with thinking that I shall very soon be nearer to her, but I fear I shall not have much comfort if that should happen tis only on plain ground that one walks easily, up hill or down is painfull. I am affraid J Q will turn Hermit, if buisness does not soon call him into the world, but how much better is this, than having no given object no persuit— I had rather a son of mine should follow any mechanical trade whatever than be a Gentleman at large without any occupation
        I am sorry to hear my good Mother has met with such an accident. it is one source of my anxiety to get home, that I have thought for some months that she would not Live through the winter. pray present my duty to her and tell her that her Grandchildren & great Grandchildren talk of comeing to see her. my Love to my two daughters, tell Betsy she must not steal a march upon me. if she  waits an other month mrs Smith will come & be Bride maid. Present me kindly to Brother cranch & go as often as you can & see my good Gentleman. tell Esther she must write to me & let me know how she makes out. my fingers are so cold I can Scarcly hold a pen. adieu my dear sister write as often as you can, mrs Smith desires me to present her duty & Love. she will write soon. Yours most tenderly
        A Adams
      